         Case 1:20-cv-00750-AT Document 33 Filed 10/06/20 Page 1 of 7




                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

CONSTANCE STANLEY,                          )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )      CIVIL ACTION
                                            )      FILE NO: 1:20-CV-00750-AT
CARDINAL HEALTH INC., COVIDIEN              )
SALES, LLC., JOHN DOE, JANE DOE,            )
ABC CO., and XYZ CO.                        )
                                            )
      Defendants.                           )

                             AMENDED COMPLAINT

      COMES NOW, CONSTANCE STANLEY (Plaintiff), by and through the

undersigned counsel and hereby files this Complaint against JOHN DOE, JANE

DOE, ABC CORP., XYZ CORP. CARDINAL HEALTH, INC., (Cardinal) and

COVIDIEN SALES, LLC., (Covidien) (Defendants’) and shows this Honorable

Court as following:

                                    INTRODUCTION

      The preceding paragraphs and allegations are hereby incorporated herein by

reference as if fully set forth herein.
         Case 1:20-cv-00750-AT Document 33 Filed 10/06/20 Page 2 of 7




                                          1.

      Served with this Complaint are Plaintiff’s Interrogatories to Defendants,

Plaintiff’s Request of Production to Defendants, and Plaintiff’s Request for

Admission to Defendants.

                         PARTIES, JURISDICTION AND VENUE

      The preceding paragraphs and allegations are hereby incorporated herein by

reference as if fully set forth herein.

                                          1.

      Plaintiff Constance Stanley is an individual and resident of Fulton County,

Georgia and submits to the jurisdiction and venue of this Court.

                                          3.

      Jurisdiction is proper as to Cardinal Health, Inc. because Defendant Cardinal

is registered to do business in the state of Georgia.

                                          4.

      Venue is proper as to Cardinal, because Cardinal’s registered agent is located

in Gwinnett County, Georgia, and may be served with a copy of this Complaint and

Summons at 289 S Culver St, Lawrenceville, GA, 30046.

                                          5.

      Jurisdiction is proper as to Covidien Sales, LLC because Defendant Covidien

is registered to do business in the state of Georgia.



                                           2
            Case 1:20-cv-00750-AT Document 33 Filed 10/06/20 Page 3 of 7




                                           6.

      Venue is proper as to Covidien, because Covidien’s registered agent is located

in Gwinnett County, Georgia, and may be served with a copy of this Complaint and

Summons at 40 Technology Parkway South, #300, Norcross, GA 30092.

                        FACTS APPLICABLE TO ALL CLAIMS

      Plaintiff hereby incorporates by reference the allegations contained in this

Complaint for Damages and reasserts said allegations as if fully set forth herein.

                                           7.

      On or about February 3, 2018, the date of her injuries, Plaintiff was a

passenger of a tractor trailer.

                                           8.

      On or about February 3, 2018, Defendants John Doe and Jane Doe, employees

of Defendants’ Covidien and Cardinal, loaded Plaintiff’s tractor trailer with medical

supplies.

                                           9.

      On the same day, the Plaintiff was traveling on Georgia Highway 47.

                                          10.

      As the driver of the tractor trailer was making a turn onto Georgia Highway

43 Spur, the tractor trailer rolled onto its left side crossing all lanes of the Georgia

Highway 43.



                                           3
         Case 1:20-cv-00750-AT Document 33 Filed 10/06/20 Page 4 of 7




                                          11.

      The accident described in Paragraph 8 caused Plaintiff to sustain multiple

injuries to her body, requiring extensive and subsequent medical treatment.

                                          12.

      At the time of the collision described in Paragraph 10, Defendants Jane Doe

and Defendant John Does were working as an employee or agent of Defendants’

Covidien and Cardinal.

                              COUNT I – NEGLIGENCE

      Plaintiff hereby incorporates by reference the allegations contained in this

Complaint for Damages and reasserts said allegations as if fully set forth herein.

                                          13.

      The tractor trailer accident, described in Paragraphs 5-8, above constitutes the

basis for this cause of action. Plaintiff’s injuries and damages, as set forth below

were proximately caused by the negligent and careless conduct of Defendant in one

or more of the following respects causing the aforementioned tractor trailer accident.

                                          14.

      Defendants John Doe and Jane Doe owed Plaintiff a duty to use reasonable

care when loading the items into the tractor trailer.




                                           4
         Case 1:20-cv-00750-AT Document 33 Filed 10/06/20 Page 5 of 7




                                         15.

      Defendants John Doe and Jane Doe breached the duty owed to Plaintiff by

improperly loading the tractor trailer and causing the collision described in

Paragraphs 5-8.

                                         16.

      As a direct and proximate result of Defendant John Doe and Jane Doe’s

negligence, Plaintiff sustained significant bodily injuries. Plaintiff has incurred and

will incur future medical expenses, in an amount to be proven at trial, for the

treatment of the injuries caused solely by the negligence of the Defendant.

                                         17.

      Plaintiff is entitled to recover of Defendant John Doe and Jane Doe such

reasonable sums as compensatory, general and special damages as may be shown by

the evidence.

                                         18.

      Plaintiff was without fault in causing the aforementioned incident.

                        COUNT II– RESPONDEAT SUPERIOR

      Plaintiff hereby incorporates by reference the allegations contained in this

Complaint for Damages and reassert said allegations as if fully set forth herein.




                                          5
         Case 1:20-cv-00750-AT Document 33 Filed 10/06/20 Page 6 of 7




                                          19.

      On the date of the collision, Defendants’ Covidien and Cardinal employed or

otherwise had an agency relationship with Defendants John Doe and Jane Doe.

                                          20.

      The negligent acts of Defendant John Doe and Jane Doe took place during the

course and scope of their employment and/or agency relationship with Defendants’

Covidien and Cardinal.

                                          21.

      Pursuant to O.C.G.A. § 51-2-2 and/or the doctrine of respondeat superior,

Defendants’ Covidien and Cardinal are legally and vicariously liable for any

negligent acts committed by Defendant John Doe and Jane Doe, acting within the

scope of employment or agency with Covidien and Cardinal, which proximately

caused or contributed to the injuries suffered by the Plaintiff.

      WHEREFORE, the Plaintiff prays:

      1. That Defendants are served with summons, process and a copy of

          this Complaint as provided by law;

      2. That Plaintiff obtain judgment against the Defendants’ for general

          and special damages as determined at trial as well as costs of

          litigation and expenses;




                                           6
       Case 1:20-cv-00750-AT Document 33 Filed 10/06/20 Page 7 of 7




     3. That the Plaintiff be granted a trial by jury as to all triable issues in

        this cause; and

     4. For such other and further relief as this Court deems just and

        equitable under all circumstances alleged and contained herein.




     This the 6th day of October, 2020.



                                              HAUG LAW GROUP, LLC


                                              /s/ William T. Joyner
                                              William T. “Billy” Joyner
                                              Georgia Bar No.: 222755
                                              Attorney for Plaintiff

8237 Dunwoody Place, Bldg. 18
Atlanta, Georgia 30350
Telephone: 404-594-7884
Facsimile: 678-528-2999
Email: Wjoyner@hauglawgroup.com




                                          7
